The judgment should be so modified that, after its recitals, the 2d clause shall read as follows: "Second. That the defendant, The City of Rochester, and its official authorities, have not, under the provisions of chapter 62 of the Laws of 1853, the right to lay out the proposed street across the land and tracks of the plaintiff, without compensation:"
And so that its 4th clause shall read: "Fourth. That the defendant, its officers and agents, and each of them, and all persons acting under it, them, or either of them, be perpetually enjoined and restrained from opening said street or streets, pursuant to the provisions of chapter 62 of the Laws of 1853, across and upon plaintiff's said premises, and from proceeding any further, pursuant to said chapter 62 of the Laws of 1853, in the proceedings instituted by it to open the streets hereinabove referred to, or any part thereof, so far as the same affect the land of the plaintiff hereinabove and in the complaint described," and as so modified, the judgment should be affirmed, with costs; no opinion.
Concur: PARKER, Ch. J., O'BRIEN, BARTLETT, HAIGHT, VANN, LANDON and CULLEN, JJ.